NORTONI, J.- —
This is a suit on a special tax hill issued by the city authorities of St. Louis -in favor of plaintiff on June 29, 1907, in the amount of $342.30, in compensation for the construction of a street, to the benefit of the property described. The facts are identical in all respects with those in the case of William R. Bush Construction Co. v. Withnell, ante, p. 33, except the tax hill is against a different lot of ground. The record is in all respects like that in the case mentioned. So, too, are the questions for consideration here and the argument which relates to them. This appeal is to he disposed of in accordance with the judgment given in the case above cited.
Por the reasons stated in the opinion in that case, the judgment is affirmed. It is so ordered.
Reynold's, P. J., and Allen, J., concur.